In this review as upon certiorari of an award of the commission of department of labor and industry, the question is, was there an accidental personal injury arising out of and in the course of the employment? Plaintiff, a saleslady of defendant employer, handled a shipment of low-priced, dyed *Page 215 
furs, having a bad odor. Shortly thereafter a rash broke out on different parts of her body. Plaintiff testified of the history and development of her ailment and of probable source of irritation. Physicians who examined and treated her testified from their own observations and knowledge and from the history supplied by plaintiff that in their opinion the irritation was caused by handling the furs. Other common causes of such an irritation were named and eliminated, leaving the reasonable inference of cause as stated, and this was the inference of the commission, a finding of fact, supported by evidence and conclusive on this court. See Dove v. Alpena Hide  LeatherCo., 198 Mich. 132; Frankamp v. Fordney Hotel Co., 222 Mich. 525.
The contention of occupational disease calls for no discussion on this record.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.